Judgment, Supreme Court, New York County (Leslie Crocker Snyder, J.), rendered December 19, 2000, convicting defendant, after a jury trial, of attempted murder in the second degree and assault in the first degree, and sentencing him to concurrent terms of 12V2 to 25 years, unanimously affirmed.
The court properly admitted a detective’s testimony concerning his investigative steps, including preparation of a wanted card, since this testimony provided a narrative of events leading to defendant’s arrest (see e.g. People v Parris, 247 AD2d 221, 222 [1998], lv denied 91 NY2d 944 [1998]), and did not imply that a nontestifying witness had implicated defendant. In any event, were we to find any error in the receipt of this testimony, we would find it to be harmless. Defendant’s *572Confrontation Clause claim is unpreserved and unavailing (see People v Jenkins, 302 AD2d 247, 249 [2003]).
We perceive no basis for reducing the sentence.
Defendant’s remaining contentions, including those relating to the criteria employed by the court in imposing sentence (see People v Harrison, 82 NY2d 693 [1993]), are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur — Nardelli, J.P., Tom, Sullivan, Ellerin and Friedman, JJ.